Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 1 of 270




        EXHIBIT C-1
             Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 2 of 270
                                                                                                           Fulton County Superior Court
                       Genar¡l Girlil and Dornc¡üc RCetlon¡ f..æc Flllng tnform¡don                     foñr     oate,   rolrffiäãffi#
                                                                                                                Cathelene Robinson, Clerk
                           gl StÐüio?or    Cl   StrEL!{rtof                   FdÞrì              Corrrtt




n*rtfr,                                                       Drt¡nd¡nt(r)
TrodelttrdsTønpod       ["LC                                     Rrrsft Ëfiþrpr¡soõ,lÍa
tã¡           k                Ë1          Suft      Prdt:    l¡¡r                 ñlt|             mGL           itfl¡¡     ]rt{l¡
Græ           Eic                                     l/k        Ru*r Tnck Centers cÎ kgia, lnc.
tãt           h                reL         tlrftu ffir        ¡.d                  fb{              rtda.L        *flh       Ìrtr
                                                                 8u$       Tnæk Centers at Florita lnc-
t*            h                5dilol      S.rlñr Frúr        r¡r*       ,lrt{          f¡dð.L 9tltr }rrt
                                                               k Amcfrnent br Ll!* olådñir¡nal tlder¡dstb
¡.üt          k        rf,dt L             S.rñ¡     Fnñ¡     t¡ta       h              lldtrl- 3fir F¡.ñr
Pldntiffr åttorory R&rtAflin                                     Brr    Hrx*bcr       t2T575              Scll-nrpttænAd         ü
                                                Chcd. Oñ. C¡ûc   f!rp. ln Onl Bor

       Geial(H C.t i                                                   Dgm.üücnrhüoæCr¡¡c
       Ël â¡¡bta¡otlr?ort                                              $  fdo¡ma
       ü   Chdt^lpp..f                                                 *@
       A Comc¡                                                            ]Üffirrrcr
       Cl Grnddxnæt                                                    n  fiß{b lrîohtc             Frülon
       Cl Gæ;dTorr                                                     t         W
       ll  lhþr Corptr¡                                                f¡        $ryprt-w-Þ
       u       Wrrdt                                                   Cl        $ryeo?t- Fritút (rrc-lV-$
       E       tndordffrnr¡r                                           tl        Olù.rDffiffior¡
       tl      htcffåþr*$clort
       C¡      PrntxllhåFty ?ct
       -       frd lmp;ty                                              n         Coñûryû
       $       f¡n:#tÍ F:dlhr                                                    ftn-pqlrrlrrrtof     ddrrpfort,
       ll      Oû¡r€c¡rrC        Ctufl                                           tn¡û¡rl *Fport       oratmy
                                                                       t        lroüûcdon
                                                                       f,¡      Olll¡rlÂffnffrrür
B      Chect åf thê ætbn is ælated to another ¡ctio*{s} pend;ng or previotsty pending in thb court inrrolving sotn€ or êll
       of the sarne pãrfie$ sllbþct mâtt€r, or fa€túal issr¡s6. If so. prorride ã c¡rse number for gh.


                  Cnl*¡rúr                                   Cef*¡nû.r
æ      ! hereby certify that the documenË in this filirg; incltrding attachments arrC      *hitritg   sãtisfy   tie   requirennnts for
       red¡ction of personal or cor$drntial inlormatþn in O.C.G-Â, I 9-11-7.1.

n      Is an interpretâr needed in this c¡se? If so, pro/id€ the langsåge(s) required
                                                                                                l¡t¡u.e*t f.e¡¡d
C]     Do yor¡ or   ytur client ¡reed åry d¡såb¡lity accrmmodõtions? lf so, plåðe des<rib€ th€ ã€commodatiofi rgqu€rt.


                                                                                                                              Vüion l.Ll8
       Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 3 of 270




                                         Attaehmont   b
                    Gene¡rl Clvll rnd Donre¡üc Relatlon¡ Cæs Flllng Form

                              Suporl'orCourt of Fulton Cosnty

Defunda;tb(¡l

lntantsls Creati¡ns, LLC
t¡ü                               Fffi                     Ilü.t    3t¡ftr   Ptrft
l-lavista,r, lnc.



C&*rl€                            Truy                                        Mr.
tüt                               Fkrt                     Ilüe L   &fir     Pü¡T

Kirg                              Dennis                                      Mr.
füt                               Fh                       Ifü.|.   8uf[r    F¡;ûr

l.lervman                         w¡[                                         Mr.
LËT                               rK                       ftËrt    &fir     t?rü
Rustl                             VVilliam   ('Ru$yr)     Maurioe             Mr.
l¡ü                               FkÉ                      Ittt¡L   8uñr     Prutr

Shields                           Oouglas                                     Mr.
L.d                               rH                       Sür t    Sutnr    R'¡tr
Venti                             Christopher                                 Mr
l-*                               Fkta                     n(H.t    Sdh      ffi
Venü                             Jdrua                                        Mr,
t¡.r                              FH                       Ítü. t   ttñlx    ftü¡r
fb€                              John                                         Mr.
l¡ür                              FlÎd                     S(n L    &ñr      Pl¡ñr

ÂBC Entity
Lr¡t                             rh                        flüt L   St¡th    ffil
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 4 of 270




        EXHIBIT C-2
     Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 5 of 270
                                                                                      Fulton County Superior Court
                                                                                                  *"*EFILED"**TV
                                                                                         Ðate: 1Ol 1 1201 I 5:0ô PM
                                                                                        Cathelene Robinson, Clerk

                     THE SUPERIOR COURT OF FULTON COUNTY
                               STATA, OF GEORGIA

 TRADE WINDS TRANSPORT LLC, and       )
 ERIC GRACE, individually,            )
   and doing business as              )
 WEST COAST LOGTSTICS LLC,            )
                                      )                                              2018CV31 1 198
             Plaintiffs,              )                          Civil Action No.:
                                      )
 RUSH ENTERPRISES, INC.,              )
 RUSH TRUCK CENTERS OF GEORGIA, INC., )
 RUSH TRUCK CENTARS OF FLORTDA,INC., )
 INTERSTATE CREATIONS LLC,            )
 NAVISTAR,INC.O                       )                          JURY TRIAL DEMANDED
 TROY CLARKE, indívidually,           )
 DENNIS KING, individually,           )
 \ryILI, NEWMAN, individuallyo        )
 WILLIAM 1VIAURICE TRUSTY'' RUSTI,    )
     individually,                    )
 DOUGLÀS SHÍ$LDS, individu ally,      )
 CHRISTOPHER VENTI, individuall¡      )
 JOSHUA VENTI, individually,          )
 JOIIN DOE, individually, and         )
 ABC ENTITY,                          )
                                                       )
             Defendants.                               )

   BRJEF TN SUPPORT OF PLArNTrFF,pj M!)I'.ION FOR ãXp,{Rrr TEMPOBARY
     RESTRATNTNG OBqaB Airp ORp qß.ßpOUTRINç COMPLTANCE WrTlr
                    PLAINTIFFS' NOTTCE TO PRODUCE

       COMES NOW, Trade Winds Transport LLC ("Trade Winds') and Eric Grace ("Grace"),

Plaintiffs in the above-styled manner, and file this Brief in Support of their Motion for Ex Parte

Temporary Restraining Order and Order Requiring Compliance with Plaintiffs' Notice to Produce

(the ".Ex Parte Order'), and respectfully show the Court as follows:

                               PRELIMINARY STATEMENT

       Trade Winds and Grace are victims of f)efendants'    illicit   scheme and conspiracy to pass


                                                1
       Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 6 of 270




off,   as   "Certified Pre-Owned," "Diamond," o'remanllfactured," or "pre-certified to manufacfurer's

specs," four used, un-reconditioned, defective 2012 Navistar International ProstarrM Plus LF 627

Premium 13.0liter engine diesel rear wheel drive Class            I   commercial tractor trucks manufactured

and ostensibly reconditioned by Defendant Navistar, Inc. and sold through dealerships owned by

Rush Enterprises, Inc.            in Atlanta,   Georgia (i.e., Rush Truck Centers     of   Georgia, Inc.) and

Jacksonville, Florida (i.e., Rush Truck Centers of Florida, Inc.). (Verified Complaint, TT 140-152.)

Based upon Defendants' representations that the vehicles were reconditioned and "certified Pre-

Owned" and warrantied under the Rush Truck Centers Certified Pre-Owned Program ("Rush

Certified Pre-Owned Program") and exclusive RushCarerM Protection Plan described on the

websites        of Rush Enterprises, Inc. ("Rush Enterprises"), Rush Truck Centers of Georgia, Inc.

("Rush-At1anta") and Rush Truck Centers                   of   Florida, Inc. ("Rr.rsh-Jacksonville")   (Rush

Enterprises, Rush-Atlanta and Rush-Jacksonville being hereinafter referred to collectively, the

"Rush Entities"), Trade Winds and Grace purchased four used, un-reconditioned, defective 2012

Navistar International ProstarrM Plus LF 627 Premium l3.Oliter engine diesel rear wheel drive

Class       8   commercial tractor trucks (the "Trucks")          for    approximately $130,000. (Verified

Complaint,        1l1l 66-7 4.>


            Immediately after the purchase, the Trucks began evincing significant mechanical issues.

All four Trucks have since broken down               repeatedly and the Trucks are no longer operational.

Indeed, no Truck remained              in operation longer than eight months after purchase. (Verified

Complaint lltl 84-l 25.)

            Assuming that the "exclusive RushCarerM Protection Plan" included under the Rush

Certified Pre-Owned Program would cover the repairs on the Trucks, Trade Winds and Grace

approached the Rush Entities' and their affiliates, only to find that the Rush Certified Pre-Owned




                                                          2
     Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 7 of 270




Program was either a hoax, existing in name only                  o¡ if it did exist, did not cover   the Trucks.

(Verified Complaint     11T   78, 80.) Based upon the Trucks' mechanical condition, the Trucks could

not have    passed    the Rush Certified Pre-Owned Program's 143-point inspection and pre-

certification road test and have been reconditioned to manufacturers specifications. (Verified

Complaint, llt[ 91, 104, 120,I24.) ln fact, notwithstanding Trade Winds' repeated requests, the

Rush Entities have never delivered to Grace copies of the completed 143-point inspections and

pre-certification road tests for each of the four Trucks (Verified Complaint,                  fi]   84-125.) In

addition, the Trucks' Navistar MaxxForce engines had serious defects and are the subject of

several lawsuits. (Verified Complaint,      II   I   26- I 39.)

       As   a   result of Defendants' conspiracy to pawn off the Trucks as reconditioned, precertified

and warrantied under the Rush Certifiecl Pre-Owned Program and exclusive RushCa¡erM

Protection Plan, Trade Winds and Grace have suffered the following damages and injury:

       (i)        Corrplete loss of Grace's invest¡nent in Trade Winds;

       (ii)       Loss of Trade W'inds' earnings and revenue;

       (iiÐ       Trade Winds' insolvency and business failure;

       (iv)       Loss of income to Grace;

       (\,        Damage to Grace's reputation and credibility as a business person, entrepreneur

                  and manager; and

       (vi)       Severe emotional distress, which resulted             in Grace's almost fatal heart atlack,

                  medical complications and heart and kidney transplants.

(VeriliedComplaint.TTl63, 182,1g4,204,215,223,233,243,25tJ,257,267,277,284,2g4,354,

362, 392, 399, 450, 48    l.)




                                                           J
     Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 8 of 270




                           BASIS FOR EXTRAORDINARY RELIEF

       Trade Winds and Grace seek immediate equitable relief and have filed (in addition         1o the


Summons and Verified Complaint for Equitable Relief and Damages), the follorving to prevent

Defendants from attempting to conceal this scheme by falsifying or destroying documentation

after they receive notice of this lawsuit:

    (Ð      Motion for Ex Parte Order;

    (ii)    Certification of Plaintiffs' Counsel under O.C.G.A. $ 9-11-65(b);

    (iiÐ    Notice to Preserve Electronic Data under O.C.G.A. $ 9-11-34;

    (i\')   Motion for Temporary Restraining Order and Brief in Support thereof that requests the

            Court to enjoin Defendants from the spoliation of eviclence pertinent to this case during

            the 30-day term of the Temporary Restraining Order; and

    (v)     Motion for Expedited l)iscovery and Brief in Support thereof that requests the Court

            to order each Defendant to respond to ten Interrogatories from Trade'Winds and Grace

            and submit to one deposition to enable Trade Winds and Grace to obtain enough

            information to determine whether to file a Motìon for an Interlocutory Injunction

            before the 30-day term of the Temporary Restraining Order expires of its own accord.

        The allegations set forth in the Verified Complaint support   l9   causes of action against one

or more of the Defendants, including breach of contract, fraud in the inducement, deceit,

constructive fraud, conspiracy, and violations of the federal RICO statute and the Georgia zuCO

statute. These allegations demonstrate that Defendants havc conspired and engaged                 in   a

demonstrable patter of deceptive activities, which reflects their propensily f-or the spoliation of

evidence. The evidence Trade Winds and Grace seek to preserve from spoliation, in addition to

supporting their claims in the instant matter, exposes Defendants to the risk of investigation and




                                                  4
     Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 9 of 270




prosecution by government agencies.

           For example, the Rush Entities never provided Trade Winds and Grace with fully executed

copies   of the Retail Service Orders and the Vehicle Service Agreements for the four Trucks.

(Verified Complaint,ll 69 and Exhibits 10,      ll,   12,13,14,15,16,17.) If   these contracts were

never coußtersigned by Rush-Atlanta and Rush-Florida, the exculpatory language contained in

these contracts is inoperative, in which case the Ex Parte Temporary Restraining Order is required

to protect Trade Winds and Grace from the possibility of Defendants executing the Retail Service

Orders and the Vehicle Service Agteements ex-post-facto as soon as Defendants gain notice of the

lawsuit.

           For these reasons, Defendants have an extraordinary interest in making sure that certain

data is alterecl, deletecl ancl/or expunged from their personal and workplace computers, tablets,

cellular phones, portable digital media storage devices (including but not limited to flash drives,

CDs, and DVDs) and internet based "cloud" cornputing systems, including. but not lirnited to,

Gmail, Yahoo, AOL, Dropbox, Google Drive, One Drive, Office 365 and other data storage

systems     of Defendants (collectively, the "Computer Systems"). Information solely available to

Defendants and in Defendants' possession is necessary to substantiate the claims of Trade Winds

and Grace as to Defendants' wrongdoing.

           Due to the speed with which Defendants could alter, delete and/or expunge valuable data

pertaining to Trade Winds and Grace, Trade Winds and Grace cannot risk notifying Defendants

until an Ex Parte Temporary Restraining Order and Order Requiring Compliance with Plaintifls'

Notice to Produce (the "ðx Parte Otder") is in place to preserve the status quo and prohibit

Defendants from alteration, deletion and/or expungement        of such data. Because the   restraint

sought in the proposed Ex Parte Order is limited in scope and of very short duration until a full




                                                      5
    Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 10 of 270




hearing on Trade Winds and Grace' Motion for Temporary Restraining Order, the relief Trade

Winds and Grace seek is not unreasonable. Further, Trade Winds and Grace are concerned that

certain of the Defendants   will   evade service   if they have   advance notice of this action.

       Accordingly, Trade Winds and Grace seek the proposed Ex Parte Order to preserve the

status quo and prevent the immediate and irreparable harm that               will result from   Defendants'

potential spoliation of evidence during the intervening period between the date the Court issues

the requested Ex Parte Order and a full hearing on Plaintiffs' Motion for Temporary Restraining

Order. Plaintiffs' Motion for Ex Parte Order is filed concurrently herewith.


                                   BRIEF STATEMANT OF FACTS

       In September 2016, Trade Wind's Managing Member, Graco,                   responded to a listing on

BizBuySell.com, an online "Business f'or Sale Marketplace," advertising the sale of trucking

company in Hawaii gtossing over $1.5 million annually. (Complaint              I 33.) On information and
beliei the listing advertising the Hawaiian trucking company was a "bait          and switch" orchestrated

by Defendants Christopher Venti ("Chris Venti") and Joshua Venti to solicit potential customers

on false pretenses (Complaint tl 37.)

       ln   November 2A16, Chris Venti, who with Josh Venti, controls Defendant Interstate

Creations   LLC ("Interstate"), responded to Grace's inquiry, advising Grace that the Hawaiian

company was not "for sale any more [sic]." (Complaint         I 37.) Instead, Chris Venti proposed that
Grace retain [nterstate as a consultant to help Grace start his own trucking company, providing a

materially misleading seven-page Offering Circular entitled "Dream of Owning Your Own

Business and Making a Minimum of $5,000 a week or $260,000 for Under 555,000." (Verified

Complaint IT 36, 38.) Grace signed the Consulting Agreement with Interstate on November 29,

2016. (Verified Complaint fltf 45, 51. 55.)



                                                      6
    Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 11 of 270




       Soon after the execution of the Consulting Agreement, Interstate and the Ventis began

touting â "new sales platform" called the "Rush Certified Pre-Owned Program." (Verified

Complaint    I   45.) The   Rush Entities' websites described their certified Pre-Owned vehicles as

"among the highest quality, best value, pre-owned trucks available today. .                   ..   Each vehicle must

pass an exhaustive 143-point inspection and pre-certification road test . . . [a]nd includes . . . the

exclusive RushCarerM Protection Plan." (Verified Complaint n 47.)

       The Ventis referred Grace to Dennis King ("King"), the New and Used Tmck Sales

Manager at Rush-Jacksonville.            In a   December 22, 2016 email. followed                    by a   telephone

conversation on December 23,2016, King advised Grace that:

       (i)        Rush Enterprises ran the Rush Certiflred Pre-Ownecl Program exclusively out of the

                  Rush-Atlanta clealership. (Verifiecl Complaint     I 61.)
       (ii)       The Rush Certified Pre-Owned Program was very exclusive in that it only included

                  warrantied trucks identified on         a   Special lnventory List prepared for Rush

                  Enterprises by Dennis Shields, the National Director, Used Truck Operations -

                  Rush Enterprises, Inc. (Verified Complaint'lTT      6l, 62, 66, Exhibit           5.)

       (iii)      The Rush Certified Pre-Owned Program included only tractor trucks that passed

                  the 143-point inspection and pre-certification road test and were reconditioned to

                  manufacturers specifr cations. (Verifi ed Compl aint t[     6   1   .
                                                                                          )

       (iv)       The Rush Certified Pre-Owned Program included, without additional charge, the

                  exclusive RushCarerNr Protcction Plan, and represcnted "thcir signature RushCare

                  Warranty" and "the best used truck warranty we have ever ofl-ered." (Verified

                  Complaint   Ill   56, 61.)

King also assured Grace that, with the exclusive RushCarerM Protection Plan, Trade Winds rvould




                                                      1
    Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 12 of 270




avoid costly maintenance and repairs. (Verified Complaint T 82.)

       Based upon Defendants' representations that the Trucks were reconditioned and "certified

Pre-Owned" and warrantied under the Rush Certified Pre-Orvned Program and exclusive

RushCarerM Protection Plan, Trade Winds and Grace purchased the Trucks for approximately

$130,000 on January 25,2017. (Verified Complaint,ItT66, 68.) On behalf of Trade V/inds, Grace

signed, among other documents, a three-page Retail Sales Order with Rush-Atlanta and a six-page

American Guardian V/arranty Services, Inc. ("AGWS") Vehicle Service Agreement with Rush-

Jacksonville for each of the Trucks. (Verified Complaint T 69.)

       Over the next three weeks, Trade Winds dispatched drivers to Rush-Atlanta where they

took possession of the Trucks. (Verified Complaint'llJll 84, 98, 115,122.) Immetliately, the Trucks

began evincing significant mechanical issues. One          of the Trucks broke clown 70 miles after   the

driver picked it up from Rush-Atlanta. (Verified Complaint         I   99.) All four Trucks broke down

within a matter of weeks or months no Truck remained in operation longer than eight months after

purcha^se.   (Verified Complaint   1T1l   84-125.) In addition, the Trucks' Navistar MaxxForce engines

has serious defects and are the subject of several lawsuits. (Verified Complaint     1I   126-139.)

       On information and belief, the Rush Certified Pre-Owned Program and exclusive

RushCarerM Protection Plan, which Defendants represented as "the best in the industry," (Verified

Complaint fl 48) is a hoax, existing in name only, which Defendants fabricated as part of their

conspiracy to unload othenvise unsaleable vehicles and increase profit margins at the expense         of

trusting customers. (Verified Complaint,lltT 73, 78-79.\ However, even if the Rush Certified Pre-

Owned Program is not a hoax, the Trucks (i) did not pass, or even undergo, the "exhaustive 143-

point inspection and pre-certification road test" that Defendants represented as central to the Rush

Certified Pre-Owned Program (Verified Complaint, n 7Ð, and (ii) were not covered under the




                                                       8
       Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 13 of 270




exclusive RushCarerM Protection Plan. (Verified Complaint J[ 80.) Despite repeated request,

neither King nor any other agent or affiliate of the Rush Entities have provided Trade Winds or

Grace with copies of the completed 143-point inspection on each Truck. (Verified Complaint'lf

72.)

         On information and belief, King intentionally confused the so-called                    RushCarerM

Protection Plan with the Vehicle Service Agreements described above, misleading Trade Winds

and Grace into believing the Vehicle Service Agreements and the "exclusive RushCarerM

Protection Plan" were one and the same, when they were not. (Verified Complaint T 79.) [n fact,

the Vehicle Service Agreements are not exclusive to Rush-Atlanta but offered by a separate

company, AGWS through AGWS's extensive U.S. dealer network in which Rrsh-Jacksonville

participates. (Verified Complaint           IT 81, 180.) In addition, the AGWS              Vehicle Service

Agreements, which cost Trade Winds $28,548, were optional extended warranties (Verifìed

Complaint !J 179), rather than the ostensible RushCarerM Protection Plan advertised by the Rush

Entities   a-s   included, without additional charge,    as   part of the Rush Certified Pre-Ou'ned Prograrn.

         Despite the $28,548 added cost, the Vehicle Service Agteements proved worthless to Trade

Winds and Grace because they only included "covered Breakdowns." To determine the existence

of a covered Breakdown, Trade Winds was required upfront to 'þay for any teardown or diagnostic

time need to determine whether [the vehicle had] a covered Breakdown," which proved extremely

expensive. In addition,       it took   weeks, once the repairer diagnosed a covered Breakdown, for a

Repair Authorization to be issued. Furthermorc, the total downtime between delivery of the

disabled Trucks to the repair facility, the teardown and diagnosis and the repair itself was so

lengthy as to be untenable.l Finally, covered tsreakdowns did not include many of the significant


I When operational each Tmck generated revenues for Trade Winds of approximately $900 per day. When out of
service, the incremental fixed cost for each Truck to Trade lVinds rvas $50 per hour.



                                                          9
      Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 14 of 270




mechanical problems afflicting the Trucks, such as                (i)   cracked or corroded fuel tanks;2          (ii) the

engine computer;         (iii)   brakes;   (iv) air conditioning; (v) the electrical system; (vi)                     the

alternator/generator/regulator; (vii) electronic stability control; (viii) trailer hitches; (ix) visibility;

(x) defrosterldefogger system, windshield and blower; and (xi) the drive axle.


                          ARGUMENT AND qITATIO,N QF AUTHORITY

            Oeorgia law has long recognized that the Superior Courts have the authority to issue a

temporary restraining order, on an           erç   parte basis, that remains in place "in urgent          cases   until   a


hearing could be had." Jones v. Pea-ch Trader Inc ., 302 Ga. 504, 512,807 S.E.2d 840, 846 (Ga.

2017), citing Kaufman v. M. Ferst & Co., 55 Ga. 350, 352 (Ga. 1 875) and Mayor of Savannah v.

Grayson, l04Ga. 105, 105,30S8693(Ga. 1898).ATROispropcrlygrantedonanexpartebasis

in order to maintain the status quo or to prevent irreparable injury pending a hearing on a motion

for   a   temporary restraining order or interlocutory injunction. As stated in Sumbry v. Land,127 Ga.

App. 786, 794-955,195 S.E.2d 228,234 (Ga. App. 1974), There is a place in our jurisprudence

for ex parte issuance, without notice, of temporary restraining orders of shorl du¡ation . . .."

            The statutory requirements for the granting of an           ex   parte temporary restraining order are

set forth at O.C.G.A. $ 9-11-65(b), to             wit:

            A temporary restraining order may be granted without written or oral notice to the
            adverse party or his attorrey only if:

                   (l) It clearly appears from specific facts shown by affidavit                    or by the
            verified complaint that immediate and irreparable inJury, loss, or damage will result
            to the applicant before the adverse party or his attorney can be heard in opposìtion;
            and
                   (2)  The applicant's attorney certifies to the court, in writing, the efÏorts, if
            any, which have been made to give the notice and the reasons supporting the party's
            claim that notice should not be required.

2
  In an unsuccessful effort to limit its liability, Rush Truck Centers of Georgia, Inc. offered to repair the fuel tank on
one rruck in exchange for a full and final release of all claims relating to the sale ancl purchase of all the Trucks.
(Verifi ed Complaint fil 92-95.)


                                                            l0
      Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 15 of 270




As explained below, both requirements have been clearly satisfied in the instant case.


A. Trade Winds and Grace Will Continue to Suffer Serious lrreparahle Harm th¿t Can
      Only be Remedied Through the Grant of an Ex Parte Temporary Restraining Order.

         The allegations set forth in the Verified Complaint support   l9   causes of action against one


or more of the Defendants, including breach of contract, fraud in the inducement,                deceit,

constructive fraud, conspiracy, and violations of the federal RICO statute and the Georgia RICO

statute. These allegations demonstrate that Defendants have conspired and engaged                  in   a


demonstrable patter of deceptive activities, which reflects their propensity for the spoliation       of

evidcnce.

         The Rush Entities have never provided l'rade Winds and Grace with the ostensibly

completed 143-point inspection and pre-certification road tests, fully executed copies of the Retail

Service Orders and fully executed copies of the Vehicle Service Agreements. As stated in Delphi

Communs. v. Advanced.-Computins Techg, 336 Ga. App. 435, 436,784 S.E.2d 805 (Ga. App.

2016), "[tlhe term 'spoliation' is used to refer to the destruction or failure to preserve evidence

that is relevant to contemplated or pending litigation. Such conduct may give rise to the rebuttable

presumption that the evidence would have been hannful to the spoliator." Phillips v. Harmon, 297

Ga. 386, 393-94,''174 S.E.zd 596 (Ga. 2015).; see Baxley v. Hakiel Industries. Inc.,282 Ga. 312,

313, 647 S.E.2d 29) (Ga. 2007); O.C.G.A.         ç 24-14-22. Without the Ex Parte           Temporary

Restraining Order, Trade Winds and Grace fear that Defendants might avail themselves of the

opportunity to sanitize theirwrongful conduct through a spoliation ofthe evidence. These concerns

are   justified, as Defendants have demonstrated the great lengths they have taken to misrepresent

information for their own benefit.




                                                 1l
    Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 16 of 270




       With so much at stake, Trade'Winds and Grace face the immediate threat, absent the Ex

Parte Temporary Restraining Order, that Defendants will succumb to the temptation to alter

evidence not currently in the possession of Trade Winds and Grace. Since the potential for such

wrongdoing is so grave, it is imperative that an Ex Parte Temporary Restraining Order be granted.


B. Plaintiff Must Proceed Without Notice in Order to Receive a Fair Adjudication on the

   Merits.

       The potential for Defendants to spoliate evidence upon receiving the Summons and

Complaint and Motion for Ex PafteTemporary Restraining Order is too great. Trade Winds and

Grace have nar¡owly tailored the proposed Ex Parte Temporary Restraining Ordçr prohibiting

Defendants, until such time as the Court can hear Plaintiffls Motion fbr Temporary Restraining

Order within the next f-ew business days, fi"om (i) deleting anything tiom their computer devices

or from any cloud-based service, and (ii) destroying any documents or other physical evidence

relating to the facts contained in the Verified Complaint. These requests are simply to preserve the

status quo as to all devices that might contain information pertinent to this lawsuit.

       Further, O.C.C.A. $ 9-11-65(b) states that a temporary restraining order may only extend

for a period not exceeding 30 days and will expire on its own without any further action necessary

by the Court. Because of this 30-day restriction, Defendants rvill not be unduly burdened or

prejudiced in the interim.


 REOUEST FOR ORDIER REOUIRTNG COMPLIANCP \YITH PLÄINTIFFS' NO-XISE

                                          T9-PRODUCE

       WFIEREFORE, Trade Winds and Grace pray that the Court order Defendants to comply

with Plaintiffs' Notice to Produce by requiring Defendants to cooperate with Plaintiffs and their




                                                 l2
    Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 17 of 270




attorney and agents by providing and delivering at the hearing on Plaintiffs' Motion for Temporary

Restraining Order the following:

       (1) Any and all login, passwords, passcodes,       and/or swipe pattems to unlock mobile or

              electronic devices, internet-based, cloud computing services or networks, including,

   .          but not limited to, Gmail, iCloud, Google Drive, Google Docs, or One Drive (Office

              365) for the purpose of forensic mirror imaging of the same by Kroll Discovery to

              collect and preserve data for subsequent extraction of admissible evidence;

       (2) Any and all personal and workplace computets, tablets, cellular telephones, portable
              digital media storage devices, including, but not limited to, flash drives, Compact Discs

              ("CDs"), and Digital Video Discs ("DVDs"), used by the Defentlants sinr:e January      1,


              2016, into the custody of the Court for thepurpose of fr¡rensic mirror inraging of the

              same   by Kroll Discovery to collect and preserve data for     subsequent extraction   of

              adrnissible evidence; and

       (3) Any and all physical     documents with regard to the Trucks pertaining to the 143-point

              inspections and pre-certification road tests, the Retail Service Orders and the Vehicle

              Service Agreements.


              REOUEST FOR ^EXPIRTã TEMPORARY RESTRAINING ORDER

        WHEREFORE, Trade Winds and Grace pray that the Court enjoin Defendants from taking

the following actions until such time as the Courl can hear Plaintiffs' Motion for Temporary

Restraining Order:

        (l)    Deleting any files or other electronic data from Defendants' personal and workplace

              computers. tablets. cellular telephones, portable digital media storage devices, or from




                                                   l3
   Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 18 of 270




           any and all cloud-based services such as Gmail, iCloud, Dropbox, Google Drive,

           Google Docs, or One Drive (Office 365); and

     (2)   Destroying any and all documents or other physical evidence relating to the facts

           contained in the Verified Complaint for Equitable Relief and Damages.




     Respectfully submitted this 24th day of September 2018




                                                         Robert Arkin
                                                         Georgia Bar No.: 021575
                                                         Attorney for Plaintiffs

ROBERT ARKIN LLC dlblaArkin.Law
50 Hurt Plaza SE, Ste. 1428
Atlanta, GA 30303
Phone: (404) 220-8500
Fax: (855) 804-9334
Ernail : robert@arkin.law




                                             l4
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 19 of 270




        EXHIBIT C-3
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 20 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 21 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 22 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 23 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 24 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 25 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 26 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 27 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 28 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 29 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 30 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 31 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 32 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 33 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 34 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 35 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 36 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 37 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 38 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 39 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 40 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 41 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 42 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 43 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 44 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 45 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 46 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 47 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 48 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 49 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 50 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 51 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 52 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 53 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 54 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 55 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 56 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 57 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 58 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 59 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 60 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 61 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 62 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 63 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 64 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 65 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 66 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 67 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 68 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 69 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 70 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 71 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 72 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 73 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 74 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 75 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 76 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 77 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 78 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 79 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 80 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 81 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 82 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 83 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 84 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 85 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 86 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 87 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 88 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 89 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 90 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 91 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 92 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 93 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 94 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 95 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 96 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 97 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 98 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 99 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 100 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 101 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 102 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 103 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 104 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 105 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 106 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 107 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 108 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 109 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 110 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 111 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 112 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 113 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 114 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 115 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 116 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 117 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 118 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 119 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 120 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 121 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 122 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 123 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 124 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 125 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 126 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 127 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 128 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 129 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 130 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 131 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 132 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 133 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 134 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 135 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 136 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 137 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 138 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 139 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 140 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 141 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 142 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 143 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 144 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 145 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 146 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 147 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 148 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 149 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 150 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 151 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 152 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 153 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 154 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 155 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 156 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 157 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 158 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 159 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 160 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 161 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 162 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 163 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 164 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 165 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 166 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 167 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 168 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 169 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 170 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 171 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 172 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 173 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 174 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 175 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 176 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 177 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 178 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 179 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 180 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 181 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 182 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 183 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 184 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 185 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 186 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 187 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 188 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 189 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 190 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 191 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 192 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 193 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 194 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 195 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 196 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 197 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 198 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 199 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 200 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 201 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 202 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 203 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 204 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 205 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 206 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 207 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 208 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 209 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 210 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 211 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 212 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 213 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 214 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 215 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 216 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 217 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 218 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 219 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 220 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 221 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 222 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 223 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 224 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 225 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 226 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 227 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 228 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 229 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 230 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 231 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 232 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 233 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 234 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 235 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 236 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 237 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 238 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 239 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 240 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 241 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 242 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 243 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 244 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 245 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 246 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 247 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 248 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 249 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 250 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 251 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 252 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 253 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 254 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 255 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 256 of 270
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 257 of 270




         EXHIBIT C-4
   Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 258 of 270
                                                                                      Fulton County Superior Court
                                                                                                  ***EFILED***TV
                                                                                         Dale.1Ahl2A18 5:06 PM
                                                                                        Cathelene Robinson, Clerk

                      THE SUPERIOR COURT OF FULTON COUNTY
                                STATE OF GEORGIA

 TRADE \MINDS TRÀNSPORT LLC, and                         )
 ERIC GRACE, individually,                               )
   and doing business as                                 )
 WEST COAST LOGISTICS LLC,                               )
                                                         )
                                                                                     2018CV31 1 198
              Plaintiffs,                                )       Civil Action No.:
                                                         )
 RUSH ENTERPRIStrSO INC.,                                )
 RUSH TRUCK CENTERS OF GEORGTA,INC.,                     )
 RUSH TRUCK CENTERS OF FLORIDAO INC'O                    )
 INTERSTATE CREATIONS LLC,                               )
 NAVISTAR,INC.,                                          )       JURY TRIAL DEMANDED
 TROY CLARKE, individuallyo                              )
 DENNIS KING, individually,                              )
 \ryILL NEWMAN, individuallyo                            )
 WILLIAM MAURICE "RUSTY'' RUSH,                         )
    individually,                                       )
 DOUGLAS SHIELDS, individually,                         )
 CHRJSTOPHER VENTI' individually,                       )
 JOSHUA VENTI, individually,                            )
 JOHN DOE, individually, and                            )
 ABC ANTITY,                                            )
                                                        )
              Defendants.                               )

    MOTTON FOR rîXPlft?Ë TEMPORARY.RESTRATNING ORDAR ANp ORpqIì.
     REQUIRING COMPLIANCE \ryITH PLAINTIFFS'NOTICE TO PRODUCE


       COMH NOW Plaintiffs l'rade Winds Transport LLC and Ëric Grace (hereinafter

'lPlaintiffs"), by and through their counsel, f,rle this Motion for Ex ParteTemporary Restraining

Order pursuant to O.C.G.A. $ 9-l l-65(b) and Order Requiring Compliance with Plaintiffs'

Notice to Produce for the reasons set forth in the Verified Complaint and exhibits, Plaintiffs'

Brief in Support of Motion for Ex ParteTemporary Restraìning Order and Order Requiring




                                                  I
   Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 259 of 270




Compliance with Plaintiffs'Notice to Produce, the Notice to Produce and Certification      of

Counsel under O.C.G.A. $ 9-l l-65(b). A proposed Ex Parte Temporary Restraining Order and

Order Requiring Compliance with Plaintiffs' Notice to Produce is attached hereto as Exhibit A.


       Pursuant to O.C.G.A. 0   9-l l-65(bX2), Plaintiffs' counsel hereby certifies that concurrent

notice of this Motion has not been given to l)efendants due to the significant destruction     of

evidence and safety risks presented by Defendants as set forth more fully in the   Veri   ed


Complaint and exhibits, Plaintiffs' Brief in Support of the instant Motion, the Notice to Produce

and Certification of Counsel under O.C.C.A. $ 9-11-65(b).




       Respectfully submitted this 24tl' day of September 2018




                                                             Robert Arkin
                                                             Georgia Bar No.: 021575
                                                             Attorney for Plaintiffs

ROBERT ARKIN LLC dlbla Arkin.Law
50 Hurt Plaza SE, Ste. 1428
Atlanta, GA 30303
Phone: (404) 220-8500
Fax: (855) 804-9334
Email: robert(ù.arkin. law




                                                 2
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 260 of 270




                             Exhibit A




                                )
   Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 261 of 270




                     TTIE SUPER]OR COURT OF FULTON COUNTY
                                STATE OF GEORGIA

 TRADE WINDS TRANSPORT LLC, and                       )
 ERIC GRACE, individually,                            )
    and doing business as                             )
 \ryEST COAST LOGISTICS LLC,                          )
                                                      )
             Plaintiffs,                              )        Civil Action No.:
                                                      )
 RUSH ENTERPRISA,S, INC.O                             )
 RUSH TRUCK CENTERS OF GEORGIA,INC.,                  )
 RUSH TRUCK CENTERS OF FLORIDA,INC.O                  )
 INTERSTATE CREATTONS LLC,                            )
 NAVISTAR,INC.,                                       )        JURY TRIAL DBMÀNDED
 TROY CLARKE, individually,                           )
 DENNIS KING, individually,                           )
 WILL NE\ryMANn individually,                         )
 WILLIAM MAURICE "RUSTY'' RUSH,                       )
   individually,                                      )
 DOUGLAS SHIELDS, individually,                       )
 CHRJSTOPHER VENTI' individuall¡                      )
 JOSIIUA VENTI, in dividu ally,                       )
 JOHN DOE, individuallyo and                          )
 ABC ENTITY,                                          )
                                                      )
             Defendants.                              )




     PROPOSED EX TARTP TEMPORARY RESTRAINING ORDER AND ORDER
      REOUIRING COMPLIANCA WITH PLAINTIFT'S'NOTICA TO PRODUCE
       THIS MATTER is before the Court on the ex purte, application of the Plaintiffs for an Ex

ParteTemporary Restraining Order under O.C.G.A $ 9-l 1-65(b) and Order Requiring

Compliance with Plaintifß'Notice to Produce. Upon consideration of the Verified Conrplaìnt

and exhibits, Plaintiffs' Brief in Support of Motion for Ex Parte Temporary Restraining Order

and Order Requiring Compliance with Plaintiffs'Notice to Produce, the Notice to Produce and



                                               4
   Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 262 of 270




Certification of Counsel under O.C.G.A. $ 9-11-65(b), the Court finds that immediate and

irreparable injury, loss, and/or damage   will result to Plaintiffs before Defendants have   an

opporfunity to be heard.

       Accordingly, it is HEREBY ORDERED that Defendants are enjoined from:

       (1)      Deleting any files or other electronic data from Defendants' personal and

                workplace computers, tablets, cellular telephones, portable digital media storage

                 devices, or from any and all cloud-based services such as Gmail, iCloud,

                Dropbox, Google Drive, Google Docs, or One Drive (Office 365); and

       (2)      Destroying any and all documents or other physical evidence relating to the facts

                containecl in the Verified Complaint for Ec¡uitable Relief anil Damages; and

       Defendants are further HEREBY ORDERED to comply with Plaintiffs' Notice to

Produce and cooperate with Plaintifß and their attorney and agents at the next hearing on this

matter by:

      (1) Providing any and all login, pa^sswords, passcodes, anüor swipe patterns to unlock
             mobile or electronic devices, internet-based, cloud computing services or networks,

             including, but not limited to, Gmail, iCloud, Google Drive, Google Docs, or One

             Drive (Office 365) for the purpose of forensic mirror imaging of the same by Kroll

             Discovery to collect and preserve data for subsequent extraction of admissible

             evidence;

      (2)    Delivering physically into the custody of the Court at the hearing on Plaintiffs'

             Motion for Temporary Restraining Order any and all personal and workplace

             computers, tablets, cellular telephones, portable digital media storage devices,

             including, but not limited to, flash drives, Compact Discs ("CDs'), and Digital Video




                                                   5
   Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 263 of 270




               Discs ("DVDs"), used by the Defendants since January 1,2016, for the purpose                of
               forensic mirror imaging of the same by Kroll Discovery to collect and preserve data

               for subsequent extraction of admissible evidence; and

        (3)    Bringing any and all physical documents with regard to the Trucks pertaining to the

               143-point inspections and pre-certification road tests, the Relail Service Orders and

               the Vehicle Sen'ice Agreements.




         This Order shall expire on the                day   of                  2018, at which time the

Court   will   hear from all parties on the      Plaintifß' Motion for Temporary Restraining Order



         ORDERED        this     _   clay   of                            2018




                                                                  JUDGE, Superior Court of Fulton County

Presented by:




Robert Arkin
Georgia Bar No.: 021575
Attorney f'or Pl aintifl's

ROBERT ARKIN LLC dlb/aArkin.Law
50 Hurt Plaza SE, Ste. 1428
Atlanta, GA 30303
Phone: (404)220-8500
F'ax: (855) 804-9334
Email : robertG¿arkin. law



Submitted: September 24, 2018




                                                         6
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 264 of 270




         EXHIBIT C-5
   Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 265 of 270
                                                                                 Fulton County Superior Court
                                                                                              "**EFILED***TV
                                                                                      Dale:14h12018 5:06 PM
                                                                                   Catholcnc Robincon, Clork

                    THE SUPERIOR COURT OF FULTON COUNTY
                              STATE OF GEORGIA

 TRADE WINDS TRÀNSPORT LLC,              ANd          )
 ERIC GRAC , individually,                            )
   and doing business as             )
 WDST COAST LOGISTICS LLC,           )
                                     )
         Plaintiffs,                 )                        civil action xo.,2o1 Bcv31    1 1 98


                                     )
 RUSH ENTARPRISES, INC.,             )
 RUSH TRUCK CENTERS OF GAORGTA,INC., )
 RUSH TRUCK CENTERS OF FLORIDA,INC., )
 INTERSTATE CREATTONS LLC,           )
 NAVTSTAR,INC.,                                       )       JURY TRIAL DEMANDED
 TROY CLARKE, individually,                           )
 DENNIS KING, individually,                           )
 \YILL NE\ryMAN, individually,                        )
 \ryILLIAM MAURICE "RUSÏYOO RUSH,                     )
    individually,                                     )
 DOUGLAS SHIELDS, individually,                       )
 CHRISTOPHER VENTI, individually,                     )
 JOSHUA VENTI, individually,                          )
 JOHN DOE, individuallyo and                          )
 ABC ENTITY,                                          )
                                                      )
             Defendants.                              )


                                  NOTICE TO PRODUCE

       COMES NOW Plaintifß Trade Winds Transport LLC and Eric Grace and hereby

propounds the following Notice to Produce pursuant to O.C.G.A. ç 24-10-26, requiring that

Defendants produce the following at the hearing on Plaintifis' Motion for Temporary Restraining

Order. The documentsiitems to be produced are as tbllows:


      l.   Any and all login, passrvords, passcodes, and/or swipe patterns to unlock mobile or

           electronic devices, internet-based, cloud computing services or networks, including,
  Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 266 of 270




          but not limited to, Gmail, iCloud, Google Drive, Google Docs, or One Drive (Office

          365) for the purpose of forensic mirror imaging of the same by Kroll Discovery to

          collect and preserve data for subsequent extraction of admissible evidence;

     2.   Any and all personal and worþlace computers, tablets, cellular telephones, portable

          digital media slorage devices, including, but not limited to, flash drives, Compact Discs

          ("CDs"), and Digital Video Discs ("DVDs"), used by the Defendants since January         l,

          2016, into the custody of the Court for the purpose of forensic mirror imaging of the

          same   by Kroll Discovery to collect and preserve data for      subsequent extraction   of

          admissible evidence; and

     3.   Any and all physical tlocuments with regard to the Trucks pertaining to the 143-point

          inspections ancl pre-certification roacl tests, the Retail Service Orders ancl the Vehicle

          Service Agreements.




      Respectfully submitted this 24'h day of September 2018




                                                             Robert Arkin
                                                             Georgia Bar No.: 021575
                                                             Attorney for Plaintiffs

ROBERT ARKIN LLC dlbla Arkin.Larv
50 Hurt Plaza SE, Ste. 1428
Atlanta, GA 30303
Phone: (404) 220-8500
Fax: (855) 804-9334
Email: robertlôarkin.larv




                                                2
Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 267 of 270




         EXHIBIT C-6
   Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 268 of 270
                                                                                     Fulton County Superior Court
                                                                                                 *"*EFILEÐ"**TV
                                                                                        Date: '1011/2018 5:0ô PM
                                                                                       Cathelene Robinson, Clerk

                     TIIE SUPERIOR COURT OF FULTON COUNTY
                                    STATE OF GEORGIA

TRADE \ryINDS TRANSPORT LLC,         )    ANd
ERIC GRACE' individually,            )
   and doing business as             )
WEST COAST LOGISTICS LLC,            )
                                     )                                              2018CV31 1 198
            Plaintiffs,              )                           Civil Action No.
                                     )
RUSH ENTERPRISESO INC.,              )
RUSH TRUCK CENTERS OF GAORGTA,INC., )
RUSI{ TRUCK CENTERS OF FLORIDA,INC., )
INTERSTATE CREATIONS LLC,            )
NAVISTAR,INC.,                       )                           JURY TRIAL DEMANDED
TROY CLARKE, individuallyo           )
DENNIS KING, indivÍdually,           )
\ryILI, NE\ryMAN, individually,      )
WILLIAM MAURTCn "RUSTY" RUSH,        )
    individually,                    )
DOUGLAS SIIIELDS, individually,      )
CHRJSTOPHER VENTI, individually,     )
JOSII UA VENTI, individually,        )
JOIIN DOE, individuallyo and         )
ABC ENTITY,                          )
                                                        )
             Defendants.


            o.c.G.Ae_$9-11-34 NOTICE TO PRASERVn EI,EÇTRONIC pATA

       COMES NOW Trade Winds Transport LLC and Eric Grace, Plaìntiffs in the above-

styled action and file this their O.C.G.A. $9-11-34 Notice to Preserve Electronic Data against

Defendants, showing as follows:

                                                  l.

       This is a notice that critical evidence in the above-referenced matter exists in the form of

electronic data on the personal and worþlace computers, tablets, cellular phones, portable
    Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 269 of 270




digital media storage devices (including but not limited to flash drives, CDs, and DVDs) and

internet based "cloud" computing systems, including, but not limited to, Gmail, Yahoo, AOL,

Dropbox, Google Drive, One Drive, Off,rce 365 and other data storage systems of Defendants

(collectively, the "Computer Systems").

                                                      2.

        Failure to preserve and retain the elecffonic data identified in the following sections    of

this Notice may constitute spoliation of evidence and could subject Defendants to claims for

damages, as well as evidentiary and monetary sanctions.

                                                      3.

        Please be advised that simply continuing to use the compr.rter systems may clestroy

potential eviclence critical to this matter.

                                                      4.

        Pending further discovery concerning the Computer Systems or any further agreernent             of

the Parties as to the preservation and production of electronic evidence, Defendants should take

the following steps to presen'e electronic evidence:

            a. All tapes, disks, or other media used to backup the electronic data of any device
                 used to manage, manipulate, or store data relevant to the above-referenced matter

                 should be removed from rotation and preserved as evidence.

            b.   All on-line    storage devices such as hard drives for computer systems used to

                 manage, manipulate or store data relevant to the above-referenced mattcr should

                 be removed from operation and preserved as evidence.

            c.   All off-line   storage devices such as floppy disks, CD-ROMs, etc., for computer

                 systems used to manage, manipulate, or store data relevant to the above-




                                                     2
   Case 1:18-cv-05154-TCB Document 1-4 Filed 11/08/18 Page 270 of 270




                referenced matter should be removed from operation and preserved as evidence.

                                                     5.

       In order to minimize disruption to continuing business operations, Defendants should

consider using tools like Norton Ghost to make working copies of original computer disk drives.

                                                     6.

       If   the computer systems were powered off prior to making the copy, a bootable version   of

the copy tool should be used so that important data such as time and date stamps, swapped files,

etc., are not altered by the copy process when the system is restarted.




       Respectfully submitted this 24ú day of September 2018




                                                             Robert Arkin
                                                             Georgia Bar No.: 021575
                                                             Attorney for Plaintiffs

ROBERT ARKIN WC dlbla Arkin.Law
50 llurt Plaza SE, Ste. 1428
Atlanta, GA 30303
Phone: (404)220-8500
Fax: (855) 804-9334
Email: robert@arkin.law




                                                 J
